Exhibit 10.1

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TERMINALLING, TRANSPORTATION AND

STORAGE SERVICES AGREEMENT

This TERMINALLING, TRANSPORTATION AND STORAGE SERVICES AGREEMENT (the
“Agreement”) is dated as of September 15, 2016, by and between St. Paul Park
Refining Co. LLC, a Delaware limited liability company (“SPPR”) and Western
Refining Terminals, LLC, a Delaware limited liability company (“WRT”). In
consideration of the covenants and obligations contained herein, the Parties to
this Agreement hereby agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Additive Facilities” has the meaning set forth in Section 16.1.

“Additized Gasoline” has the meaning set forth in Section 17.1.

“Adjusted Minimum Commitments” means the Adjusted Minimum Product Throughput
Commitment, Adjusted Minimum Product Additive and Blending Commitment and
Adjusted Minimum Product Storage Commitment.

“Adjusted Minimum Product Additive and Blending Commitment” means SPPR’s Minimum
Product Additive and Blending Commitment, adjusted by deducting the applicable
Stipulated Product Additive and Blending Commitment for each Terminal Facility
that is no longer subject to this Agreement.

“Adjusted Minimum Product Storage Commitment” means SPPR’s Minimum Product
Storage Commitment adjusted by deducting the applicable Stipulated Product
Storage Commitment for each Terminal Facility that is no longer subject to this
Agreement.

“Adjusted Minimum Product Throughput Commitment” means SPPR’s Minimum Product
Throughput Commitment, adjusted by deducting the applicable Stipulated Product
Throughput Commitment for each Terminal Facility that is no longer subject to
this Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise; provided,
however, that (a) with respect to SPPR, the term “Affiliate” shall not include
the Partnership or any of its subsidiaries and (b) with respect to WRT, the term
“Affiliate” shall exclude SPPR and its Affiliates.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant,



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

franchise, license, requirement, or any similar form of decision of, or any
provision or condition of any permit, license or other operating authorization
issued by any Governmental Authority having or asserting jurisdiction over the
matter or matters in question, whether now or hereafter in effect.

“Average Daily Third Party Terminal Facility Utilization” has the meaning set
forth in Section 5.1.

“Barrel” and “barrel” means a volume equal to 42 U.S. gallons of 231 cubic
inches each adjusted to net gallons at 60° F in accordance with ASTM D-1250
Petroleum Measurement Tables, or the latest revisions thereof.

“Base Gasoline” has the meaning set forth in Section 17.1.

“Base Invoice Amount” has the meaning set forth in Section 7.1.

“Blending Instructions” has the meaning set forth in Section 20.3.

“Blending Services” has the meaning set forth in Section 20.1.

“bpd” means Barrels per day.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 30.3.

“Carrier” means SPPR or a third-party agent or contractor hired by SPPR, who is
in the business of transporting volumes via tank truck or rail car.

“Commencement Date” has the meaning set forth in Section 2.1

“Confidential Information” has the meaning set forth in Section 34.1.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise, and the terms
“Controlling” and “Controlled” have correlative meanings.

“Credit” has the meaning set forth in Section 7.4.

“DCA” has the meaning set forth in Section 17.1.

“Definitive Agreement” has the meaning set forth in Section 28.2.

“EPA” has the meaning set forth in Section 17.1.

 

2



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Excess Amounts” means:

(a) with respect to Product throughput services provided in any Month, the fee
owed by SPPR to WRT for such services associated with volumes in excess of the
Minimum Product Throughput Commitment for such Month; and

(b) with respect to Product Additive and Blending Services provided in any
Month, the fee owed by SPPR to WRT for such services associated with volumes in
excess of the Minimum Product Additive and Blending Commitment for such Month.

“Extension Period” has the meaning set forth in Section 3.1.

“First Offer Period” has the meaning set forth in Section 28.2.

“Force Majeure” means circumstances not reasonably within the control of WRT and
which, by the exercise of due diligence, WRT is unable to prevent or overcome
that prevent performance of any of WRT’s obligations, including: acts of God,
strikes, lockouts or other industrial disturbances, wars, riots, fires, floods,
storms, orders of courts or Governmental Authorities, explosions, terrorist
acts, accidental disruption of service, breakage, breakdown of machinery,
storage tanks or lines of pipe and inability to obtain or unavoidable delays in
obtaining material or equipment and similar events.

“Force Majeure Notice” has the meaning set forth in Section 29.1.

“Force Majeure Period” has the meaning set forth in Section 29.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“LAC” has the meaning set forth in Section 17.1.

“Minimum Commitments” means the Minimum Product Storage Commitment, Minimum
Product Throughput Commitment and Minimum Product Additive and Blending
Commitment.

“Minimum Product Additive and Blending Commitment” means the aggregate minimum
monthly volume of Products for all Product Additive and Blending Services set
forth on Schedule 4.1; provided however, that the Minimum Product Additive and
Blending Commitment during the Month in which the Commencement Date occurs shall
be prorated in accordance with the ratio of the number of days including and
following the Commencement Date in such Month to the total number of days in
such Month.

“Minimum Product Additive and Blending Fee” has the meaning set forth in
Section 4.4.

 

3



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Minimum Product Storage Commitment” means the aggregate minimum monthly volume
of Products for storage services set forth on Schedule 4.1; provided however,
that the Minimum Product Storage Commitment during the Month in which the
Commencement Date occurs shall be prorated in accordance with the ratio of the
number of days including and following the Commencement Date in such Month to
the total number of days in such Month.

“Minimum Product Storage Reservation Fee” has the meaning set forth in
Section 4.2.

“Minimum Product Throughput Commitment” means an aggregate minimum monthly
Product volumes for each mode of ingress or egress as set forth on Schedule 4.1;
provided however, that the Minimum Product Throughput Commitment during the
Month in which the Commencement Date occurs shall be prorated in accordance with
the ratio of the number of days including and following the Commencement Date in
such Month to the total number of days in such Month.

“Minimum Product Throughput Fee” has the meaning set forth in Section 4.3.

“Modified Minimum Product Storage Reservation Fee” means the Minimum Product
Storage Reservation Fee for a given Month less any Third Party Credit owed to
SPPR for such Month.

“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.

“Notice Period” has the meaning set forth in Section 27.1.

“NTI” has the meaning set forth in Section 35.11.

“Partnership” means Western Refining Logistics, LP, a Delaware limited
partnership, WRT’s parent entity.

“Partnership Change of Control” means Western Refining, Inc., ceasing to
Control, directly or indirectly, the general partner of the Partnership.

“Party” or “Parties” means each of SPPR and WRT.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Prime Rate” means the prime interest rate as reported in the New York edition
of the Wall Street Journal on the due date of the applicable payment.

“Product” means crude oil, asphalt, blendstocks, refined products and liquefied
petroleum gas.

 

4



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Product Additive and Blending Services” means ethanol and biodiesel blending
and the injection of the following additives (loading racks and non-rack):
generic gasoline additive, corrosion inhibitor #1, corrosion inhibitor #2,
lubricity/conductivity additive, red dye, diesel winter additive, jet additive,
anti-static additive, pour point depressant, premium diesel additive and any
other additives that may be offered by WRT.

“Red Dye” has the meaning set forth in Section 18.1.

“Refinery” means the refinery owned and operated by SPPR, located in St. Paul
Park, Minnesota.

“Restoration” has the meaning set forth in Section 30.2.

“Right of First Refusal” has the meaning set forth in Section 28.2.

“Second Offer Period” has the meaning set forth in Section 28.2.

“Shortfall Amount” has the meaning set forth in Section 7.2.

“Special Damages” has the meaning set forth in Section 23.1.

“Stipulated Commitments” means the Stipulated Product Additive and Blending
Commitment, Stipulated Product Storage Commitment and Stipulated Product
Throughput Commitment.

“Stipulated Product Additive and Blending Commitment” means the stipulated total
barrels as set forth for each Terminal Facility on Schedule 29.3.

“Stipulated Product Storage Commitment” means the stipulated storage capacity
for each Tank Type covered by the Minimum Product Storage Commitment.

“Stipulated Product Throughput Commitment” means the stipulated Product volume
(pipeline, rail or truck) in barrels as set forth for each Terminal Facility on
Schedule 29.3.

“Suspension Notice” has the meaning set forth in Section 27.1.

“Tank Type” means each tank type located at the Terminal Facilities and listed
under the column captioned “Tank Type” in Part A of Schedule 4.1.

“Term” and “Initial Term” shall each have the meaning set forth in Section 3.1.

“Terminal Facilities” means WRT’s terminals, storage tanks, loading racks, rail
facilities and barge facilities located at or adjacent to SPPR’s refinery in St.
Paul Park, Minnesota, and WRT’s standalone tank farm located in Cottage Grove,
Minnesota.

“Termination Notice” has the meaning set forth in Section 29.1.

 

5



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Third Party Credit” has the meaning set forth in Section 5.1.

“Transmix” has the meaning set forth in Section 13.1.

“SPPR” has the meaning set forth in the Preamble.

“WNR” means Western Refining, Inc. a Delaware corporation.

“WNR Credit Facility” Third Amended and Restated Revolving Credit Agreement,
dated as of May 27, 2016, by and among WNR, the other persons party thereto as
guarantors, the Lenders signatory thereto and Bank of America, N.A., as
Administrative Agent, together with all amendments, modifications, restatements,
replacements, refinancings, renewals, extensions and rearrangements thereof.

“WRT” has the meaning set forth in the Preamble.

ARTICLE 2

COMMENCEMENT DATE

2.1 The date of this Agreement shall be the “Commencement Date”.

ARTICLE 3

TERM

3.1 The initial term of this Agreement shall commence on the Commencement Date
and shall continue through September 15, 2026 (the “Initial Term”); provided,
however, that the Initial Term may be extended for up to two (2) renewal terms
of five (5) years each (each, an “Extension Period”) upon the mutual agreement
in writing of WRT and SPPR no less than ninety (90) days prior to the end of the
Initial Term or the then-current Extension Period. The Initial Term, and any
extensions of this Agreement as provided above, shall collectively be referred
to herein as the “Term.”

ARTICLE 4

MINIMUM PRODUCT COMMITMENTS

4.1 Minimum Product Commitments. During the Term of this Agreement and subject
to the terms and conditions of this Agreement, each Month SPPR shall:

(a) Reserve the Minimum Product Storage Commitment at the Terminal Facilities
for which SPPR shall pay a Minimum Product Storage Reservation Fee;

(b) Throughput the Minimum Product Throughput Commitment at the Terminal
Facilities for which SPPR shall pay a Minimum Product Throughput Fee; and

(c) Utilize Product Additive and Blending Services at the Terminal Facilities at
the Minimum Product Additive and Blending Commitment for which SPPR shall pay a
Minimum Product Additive and Blending Fee.

 

6



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(d) For the avoidance of doubt, these are monthly system-wide fee commitments
for all Terminal Facilities. During the Term of this Agreement and subject to
the terms and conditions of this Agreement, each Month WRT shall provide storage
services, throughput services and Product Additive and Blending Services at the
Terminal Facilities in no less than the volumes covered under the Minimum
Product Storage Commitment, the Minimum Product Throughput Commitment and the
Minimum Product Additive and Blending Commitment, as applicable.

4.2 Product Storage Reservation Fee. WRT shall provide Product storage services
and SPPR shall pay the per barrel fees set forth on Schedule 4.2 to reserve, on
a firm basis, the Minimum Product Storage Commitment for each Tank Type. The
aggregate of these fees on a monthly basis for all Tank Types shall be referred
to as the “Minimum Product Storage Reservation Fee.” WRT may, but shall have no
obligation to, utilize any shell capacity not being used by SPPR to provide
storage to third parties; provided, however, that (a) SPPR shall be entitled to
a corresponding Third Party Credit, as defined below, and (b) WRT shall be
required, to the extent SPPR desires to utilize any then-available storage
capacity, to prioritize SPPR’s utilization of such storage capacity over
third-party customers.

4.3 Product Throughput Fees. WRT shall provide Product throughput services, and
SPPR shall pay the per barrel fees set forth on Schedule 4.2 for the Product
volumes SPPR throughputs at the Terminal Facilities. The aggregate of these fees
based on the Minimum Product Throughput Commitment on a monthly basis for all
Terminal Facilities shall be referred to as the “Minimum Product Throughput
Fee.” From time to time upon agreement of the Parties and to the extent there is
available capacity at any given Terminal Facility, SPPR may utilize Product
throughput capacity in excess of the Minimum Product Throughput Commitment and,
in such circumstances, WRT shall prioritize SPPR’s utilization of such
throughput capacity over third-party customers. Any such excess Product
throughput volumes will be at the per barrel throughput fees set forth on
Schedule 4.2. WRT may utilize any throughput capacity not being used by SPPR to
provide throughput to third parties, provided, however, that WRT shall be
required, to the extent SPPR desires to utilize any then-available throughput
capacity, to prioritize SPPR’s utilization of such throughput capacity over
third-party customers.

4.4 Product Additive and Blending Fees. WRT shall provide the Product Additive
and Blending Services, and SPPR shall pay the per barrel fees set forth on
Schedule 4.2 for such Product Additive and Blending Services. The aggregate of
these fees based on the Minimum Product Additive and Blending Commitment on a
monthly basis shall be referred to as the “Minimum Product Additive and Blending
Fee.” From time to time upon agreement of the Parties and to the extent there is
available capacity at any given Terminal Facility, SPPR may utilize Product
Additive and Blending Services in excess of the Minimum Product Additive and
Blending Commitment and, in such circumstances, WRT shall prioritize SPPR’s
utilization of such Product Additive and Blending Services over third-party
customers. Any such excess Product Additive and Blending Services will be at the
per barrel fees set forth on Schedule 4.2. In addition, SPPR shall reimburse WRT
for the costs (including shipping, delivery and other ancillary costs) of all
additives WRT injects or blends into volumes tendered by or on behalf of SPPR at
the Terminal Facilities. WRT may utilize any additive and blending capacity not
being

 

7



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

used by SPPR to provide additive and blending services to third parties,
provided, however, that WRT shall be required, to the extent SPPR desires to
utilize any then-available additive and blending capacity, to prioritize SPPR’s
utilization of such additive and blending capacity over third-party customers.

4.5 Additional Services. If SPPR requests services related to Products different
in kind, scope or frequency from services provided for in this Agreement, then
the Parties shall negotiate in good faith to determine whether such services may
be provided and the appropriate rates to be charged for such additional
services.

ARTICLE 5

THIRD PARTY CREDITS

5.1 Third Party Credit. At the conclusion of each Month, WRT shall calculate the
“Average Daily Third Party Terminal Facility Utilization” of all Tank Types,
which shall be a fraction, (a) the numerator of which is the sum of, for each
day in such Month, the number of barrels of Product stored for third parties in
the shell capacity set forth on Schedule 4.1 for all Tank Types and (b) the
denominator of which is (x) the aggregate shell capacity set forth on
Schedule 4.1 for all Tank Types multiplied by (y) the number of days in such
Month. For each Month, the product of the Average Daily Third Party Terminal
Facility Utilization and the Minimum Product Storage Reservation Fee shall be
the “Third Party Credit”. Each Month, the total fees due to WRT for Product
storage services for all Tank Types will be reduced (but not below zero) by the
amount of such Third Party Credit.

ARTICLE 6

SURCHARGES; FEE ADJUSTMENTS

6.1 Surcharges. If WRT agrees to make capital expenditures at SPPR’s request or
if new or revised laws or regulations that affect any of the services WRT
provides to SPPR under this Agreement are enacted or promulgated that require
WRT to make material (individually or in the aggregate) capital expenditures,
WRT shall have the right to impose a monthly surcharge on the services provided
under this Agreement to cover the costs of such requested capital expenditures,
or SPPR’s share of the costs of complying with the new or revised laws or
regulations but only after WRT has made commercially reasonable efforts to
mitigate the effect of such laws or regulations. SPPR’s share of such costs will
be calculated based on the volumes of Product WRT has handled for SPPR during
the previous three (3) months compared to the total volumes of Product handled
by WRT for the same period.

6.2 Fee Adjustments. All fees set forth in this Agreement shall be adjusted on
July 1 of each year by a percentage equal to the change in the Producer Price
Index for Finished Goods, seasonally adjusted, as published by the Department of
Labor; provided, however, that no fee shall be decreased below the applicable
initial minimum fee in effect as of the Commencement Date.

 

8



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE 7

PAYMENT; SHORTFALL PAYMENTS

7.1 Base Invoice Amount. Each Month WRT shall invoice SPPR for fees owed to WRT
monthly based upon actual storage utilized, actual throughput and actual Product
Additive and Blending Services utilized (the “Base Invoice Amount”).

7.2 Shortfall Amount. If the Base Invoice Amount is less than the total of the
Modified Minimum Product Storage Reservation Fee, Minimum Product Throughput Fee
and Minimum Product Additive and Blending Fee for such Month WRT shall also
invoice SPPR for such difference (the “Shortfall Amount”).

7.3 Payment Terms. SPPR shall pay all amounts due pursuant to Sections 6.1, 7.1,
7.2 and 9.1 within ten (10) calendar days after SPPR’s receipt of WRT’s
invoices. Any undisputed past due payments owed by SPPR to WRT shall accrue
interest, payable on demand, at a rate equal to the Prime Rate plus two percent
per annum from the due date of the payment through the actual date of payment.

7.4 Shortfall Credit. The dollar amount of any Shortfall Amount attributable to
throughput, Additive and Blending Services (but not storage) paid by SPPR shall
be posted as a credit (a “Credit”) to SPPR’s account and may be applied against
any Excess Amounts owed by SPPR during any of the succeeding twelve (12) Months.
Credits will be applied in the order in which such Credits accrue and any
remaining portion of the Credit that is not used by SPPR during the succeeding
twelve (12) Months shall expire (e.g., a Credit that accrues in January 2017
will be available through January 2018, will expire at the end of January 2018,
and must be applied prior to applying any Credit which accrued in February
2017).

ARTICLE 8

VOLUME LOSSES

8.1 WRT shall bear the risk of loss for Products volumes throughput by WRT at a
Terminal Facility to the extent that such losses exceed 0.20% of the Products
volumes throughput by WRT at such Terminal Facility. Losses of Products volumes
shall be determined and accounted for as of the end of each Month. If volume
losses of any Products exceed 0.20% during any particular Month, WRT shall pay
SPPR for the difference between the actual loss and the 0.20% allowance at a
price per barrel for crude oil equal to such Month’s calendar day average for
NYMEX WTI less $8.00 per barrel and for all Products other than crude oil equal
to the Oil Price Information Service Gulf Coast monthly average for such
Product.

ARTICLE 9

REIMBURSEMENT

9.1 SPPR shall pay, cause to be paid or reimburse WRT for all taxes (other than
income taxes, gross receipt taxes, personalty and other property taxes and
similar taxes) and non-routine, non-recurring extraordinary regulatory and
third-party fees imposed by any federal, state, local, foreign or other
government that WRT incurs on SPPR’s behalf for the services provided to SPPR
under this Agreement.

 

9



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

9.2 In addition, SPPR will reimburse WRT for the actual cost of any capital
expenditures WRT incurs at SPPR’s written request pursuant to any capital budget
previously agreed upon in writing by the parties. WRT must obtain SPPR’s prior
written consent before incurring any costs in excess of any approved capital
budget.

9.3 If cleaning of any tanks is performed by WRT at the specific request of
SPPR, SPPR shall reimburse WRT for all costs to clean, degas or otherwise
prepare the tank(s).

9.4 All of the foregoing reimbursements, together with the additive cost
reimbursements described in Section 4.4, shall be made in accordance with the
payment terms set forth in Section 7.3.

ARTICLE 10

CONTROL, CUSTODY, TRANSFER AND TITLE

10.1 Control. Control and operation of each Terminal Facility shall rest
exclusively with WRT. WRT shall be an independent contractor with respect to all
services it provides under this Agreement. WRT may suspend operations at each
Terminal Facility if WRT believes that any Person, equipment, or the environment
is at risk of injury or damage.

10.2 Custody.

(a) Pipeline Receipts. For volumes received into a Terminal Facility by
pipeline, custody of the volumes shall pass to WRT at the flange where it enters
the Terminal Facility’s receiving line.

(b) Pipeline Deliveries. For volumes delivered by a Terminal Facility into a
pipeline, custody of the volumes shall pass to SPPR at the flange where it exits
the Terminal Facility’s delivery line.

(c) Rail. For volumes received by rail, custody shall pass to WRT at the flange
where the hoses at WRT’s facility interconnect with the rail car.

(d) Truck. For receipts and deliveries of volumes to or from trucks, custody
shall pass at the flange where the hoses at WRT’s facility interconnect with the
truck.

(e) Barge. For receipts and deliveries of volumes to or from barges, custody
shall pass at the flange where the hoses at WRT’s facility interconnect with the
barge.

10.3 General. Each Party shall be solely responsible for any loss, damage or
injury to person or property or the environment, arising out of transportation,
possession or use of such volumes while in that Party’s custody, subject to the
loss allowance provisions hereof or unless otherwise provided herein. Title to
all volumes received in the Terminal Facilities by or on behalf of SPPR shall
remain with SPPR at all times. Both Parties acknowledge that this

 

10



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Agreement represents a bailment of such volumes by SPPR to WRT and not a
consignment of such volumes, it being understood that WRT has no authority
hereunder to sell or seek purchasers for the volumes of SPPR, except as provided
in Section 13.1 below. SPPR hereby warrants that it shall, at all times, have
good title to and the right to deliver, throughput, store and receive all
volumes tendered hereunder to WRT pursuant to the terms of this Agreement. SPPR
shall at all times be the blender of record and shall retain and be entitled to
any renewable identification numbers.

ARTICLE 11

PRODUCT QUALITY

11.1 SPPR warrants that all volumes delivered under this Agreement shall meet
the latest applicable industry specifications for such volumes and contain no
deleterious substances or concentrations of any contaminants that may make it or
its components commercially unacceptable in general industry application. SPPR
shall not deliver to any of the Terminal Facilities any volumes which: (a) would
in any way be injurious to any of the Terminal Facilities; (b) would render any
of the Terminal Facilities unfit for the proper storage of similar products;
(c) would contaminate or otherwise downgrade the quality of the Products stored;
(d) may not be lawfully stored at the Terminal Facilities; or (e) otherwise do
not meet applicable specifications for such volumes. If, however, there are
volumes that do not have such applicable specifications, the specifications
shall be mutually agreed upon by the Parties. Should SPPR’s commingled volumes
not meet or exceed the minimum quality standards set forth in this Agreement,
SPPR shall be liable for all loss, damage and cost incurred thereby, including
damage to volumes of third parties commingled with SPPR’s unfit volumes.

11.2 WRT shall have the right to store compatible products received for SPPR’s
account with products belonging to WRT or third parties in WRT’s fungible
products storage tanks. WRT shall handle SPPR’s fungible volumes in accordance
with WRT’s prevailing practices and procedures for handling such products. The
quality of all volumes tendered into storage for SPPR’s account shall be
verified either by SPPR’s refinery analysis or supplier’s certification, such
that volumes so tendered shall meet WRT’s specifications. All costs for such
analysis shall be borne solely by SPPR. WRT shall have the right to sample any
volumes tendered to the Terminal Facilities hereunder. The cost of such sampling
shall be borne solely by WRT. Subject to Section 13.1, all volumes returned to
SPPR shall meet or exceed the Product specifications of such volumes when
delivered by SPPR to WRT.

11.3 WRT shall exercise reasonable care to ensure that all volumes delivered by
third parties into commingled storage with SPPR’s volumes meet applicable
specifications for such Product. In the event that SPPR’s volumes are commingled
with third-party volumes that do not meet or exceed the minimum quality
standards set forth in this Agreement, WRT shall be liable for all loss, damage
and cost incurred thereby.

 

11



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE 12

MEASUREMENT

12.1 All quantities of volumes: (a) received or delivered by or into truck, rail
or barge shall be measured and determined based upon the meter readings at each
Terminal Facility, as reflected by delivery tickets or bills of lading, or if
such meters are unavailable, by applicable calibration tables; (b) received and
delivered by pipeline shall be measured and determined based upon the meter
readings of the pipeline operator, as reflected by delivery tickets, or if such
meters are unavailable, by applicable calibration tables; (c) delivered by book
transfer shall be reflected by entries in the books of WRT.

12.2 Meters and temperature probes shall be calibrated according to applicable
API standards; provided, however, that those meters utilized to determine losses
for purposes of Article 8 shall be calibrated monthly at WRT’s sole expense.
SPPR shall have the right, at its sole expense, and in accordance procedures at
the applicable Terminal Facility, to independently certify said calibration.
Storage tank gauging shall be performed by WRT’s personnel. WRT’s gauging shall
be deemed accurate unless challenged by an independent certified gauger. SPPR
may perform joint gauging at its sole expense with WRT’s personnel. If SPPR
should request an independent gauger, such gauger must be acceptable to WRT, and
such gauging shall be at SPPR’s sole expense.

ARTICLE 13

PRODUCT DOWNGRADE AND INTERFACE

13.1 Volumes downgraded as a result of ordinary Terminal Facility or pipeline
operations including line flushing, rack meter provings or other necessary
Terminal Facility operations shall not constitute losses for which WRT is liable
to SPPR. WRT shall account for the volumes downgraded, and SPPR’s inventory of
volumes and/or interface shall be adjusted, provided that, in some cases
interface volumes (“Transmix”) received shall be ratably shared between SPPR and
other customers receiving volumes in the same shipment or stored in commingled
storage. SPPR shall remove its Transmix upon notice from WRT and shall be
subject to applicable throughput fees upon its removal. If Transmix is not
removed within fifteen (15) days after notification, WRT shall have the right to
sell such Transmix at market rates and return any proceeds to SPPR, less
applicable throughput fees and storage and delivery costs in effect at the time
of such sale.

ARTICLE 14

PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

14.1 All supervised deliveries, receipts and withdrawals hereunder shall be made
within the normal business hours of each Terminal Facility and at such times as
may be required by SPPR upon prior notice and approval by WRT, all in accordance
with the agreed-upon scheduling. Unsupervised deliveries, receipts and
withdrawals shall be made only with WRT’s prior approval and in strict
accordance with WRT’s current operating procedures for the Terminal Facilities.
SPPR warrants that all vehicles permitted to enter the Terminal Facilities on
behalf of SPPR shall meet all requirements and standards promulgated by
applicable regulatory

 

12



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

authority including the Department of Transportation, the Occupational Safety
and Health Administration, the EPA and the United States Coast Guard. SPPR
further warrants that it shall only send to the Terminal Facilities those
employees, agents and other representatives acting on behalf of and at SPPR’s
direction who have been properly instructed as to the characteristics and safe
hauling methods associated with the products to be loaded and hauled. SPPR
further agrees to be responsible to WRT for the performance under this Agreement
by its third party agents and/or representatives delivering or receiving volumes
at the Terminal Facilities.

14.2 SPPR shall withdraw from the Terminal Facilities only those volumes that it
is authorized to withdraw hereunder. SPPR shall neither duplicate nor permit the
duplication of any loading device (i.e., card lock access) provided hereunder.
SPPR shall be fully and solely responsible for all volumes loaded through the
use of the loading devices issued to SPPR in accordance with this Agreement;
provided, however; that SPPR shall not have any responsibility or liability
hereunder in the event that the load authorization system provided hereunder
fails or malfunctions in any way.

14.3 Both Parties shall abide by all federal, state and local statutes, laws and
ordinances and all rules and regulations which are promulgated by WRT and which
are either furnished to SPPR or posted at the Terminal Facilities, with respect
to the use of the Terminal Facilities. It is understood and agreed by SPPR that
these rules and regulations may be changed, amended or modified by WRT at any
time. All changes, amendments and modifications shall become binding upon SPPR
ten (10) days following the posting of a copy at the affected Terminal
Facilities or the receipt by SPPR of a copy, whichever occurs sooner.

14.4 For all purposes hereunder, SPPR’s jobbers, distributors, Carriers, haulers
and other customers designated in writing or otherwise by SPPR to have loading
privileges under this Agreement or having possession of any loading device
furnished to SPPR pursuant to this Agreement, together with their respective
officers, servants and employees, shall, when they access the Terminal
Facilities, be deemed to be representatives of SPPR.

ARTICLE 15

DELIVERIES INTO TRANSPORT TRUCKS

15.1 Prior to transporting any volumes loaded into transport trucks at the
Terminal Facilities, SPPR and its Carriers shall make or cause to be made, the
following certifications on the delivery receipt or bill of lading covering the
Products received: the materials being transported are properly classified,
described, packaged, marked and labeled, and are in proper condition for
transportation according to the applicable regulations of the Department of
Transportation; the cargo tank used for shipment is a proper container for the
Product loaded therein and complies with Department of Transportation
specifications and the cargo tank is properly placarded and marked to comply
with regulations pertaining to hazardous materials.

15.2 WRT may require each Carrier coming into the Terminal Facilities to enter
into a customary Access Agreement with WRT and to carry the levels and types of
insurance, with appropriate endorsements and certificates, specified for SPPR
hereunder.

 

13



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE 16

LUBRICITY, CONDUCTIVITY AND OTHER ADDITIVES

16.1 WRT owns, maintains and operates facilities to provide lubricity,
conductivity and other additives (the “Additive Facilities”) at each of the
Terminal Facilities. WRT shall continue to maintain and operate such Additive
Facilities in accordance with customary industry standards during the term of
this Agreement, including all required reporting and record keeping prescribed
by Applicable Law.

16.2 During the term of this Agreement, WRT shall arrange for purchase and
delivery of any and all required additives for injection through the Additive
Facilities at the Terminal Facilities.

16.3 During the term of this Agreement, WRT shall inject into all Ultra Low
Sulfur Diesel delivered to SPPR at the Terminal Facilities an amount and type of
additives that it determines to be sufficient to comply with current ASTM diesel
lubricity and conductivity specifications. WRT shall, upon request, provide SPPR
with documentation of additive specifications and additive injection, which WRT
shall keep on file at each Terminal Facility.

16.4 The cost for the Product Additive and Blending Services described in this
Article 16 are forth on Schedule 4.2.

ARTICLE 17

DCA ADDITIVE INJECTION

17.1 All gasoline volumes leaving the Terminal Facilities shall be additized
(“Additized Gasoline”). As an exception, WRT shall accommodate a request from
SPPR to lift base gasoline from the Terminal Facilities in accordance with this
Section. In that case, the bill of lading issued by WRT shall label all such
volumes as base gasoline (“Base Gasoline”). WRT shall provide a generic Deposit
Control Additive (“DCA”) injection service, including all required reporting and
record keeping prescribed by Applicable Law. The additive supplied shall be a
U.S. Environmental Protection Agency (“EPA”) certified DCA. Subject to the other
provisions hereof, SPPR may request WRT to instead inject a different
proprietary DCA into certain gasoline delivered hereunder, instead of the
generic DCA provided by WRT, and WRT shall accommodate such requests, subject to
SPPR providing a suitable Additized Gasoline system for such proprietary
additive. WRT shall ensure that such additive is injected into all appropriate
gasoline volumes delivered to SPPR at a rate no lower than the Lowest Allowable
Concentration (“LAC”) at which such additive was certified. The gasoline
additization rate shall be determined by SPPR, but shall not be less than 1.1
times the LAC specified by the respective additive manufacturer or supplier. WRT
shall accommodate SPPR’s requests for higher additive injection rates in
accordance with the fees in Schedule 4.2 of this Agreement. SPPR shall submit
all such requests in writing to WRT.

17.2 Notwithstanding the above, SPPR shall be solely responsible for registering
with the EPA or any other government agency its use of generic or proprietary
additive in its fuels, as required by Applicable Law. SPPR shall submit to each
applicable Terminal Facility evidence of

 

14



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

registration in compliance with 40 C.F.R. Part 80. SPPR shall also be
responsible for full compliance with any quarterly or other regulatory reporting
requirements, and any other requirements under Applicable Law, rule or
regulation related to use of generic or proprietary additive in SPPR’s volumes.

17.3 The cost for the Product Additive and Blending Services described in this
Article 17 are set forth on Schedule 4.2.

ARTICLE 18

RED DYE INJECTION

18.1 WRT shall provide a generic red dye additive (“Red Dye”) injection service
for diesel, including all required reporting and recordkeeping prescribed by
Applicable Law. WRT shall be responsible for determining the injection rates,
Red Dye inventory levels, meter readings, and calculations of actual treat
rates, in compliance with the minimum levels prescribed by the Internal Revenue
Service.

18.2 SPPR is responsible for designating which of its accounts shall be
authorized to use Red Dye diesel injection services. WRT equipment shall enable
designated Carriers and accounts to inject Red Dye upon request prior to loading
diesel volumes at Terminal Facilities. SPPR’s and its Carrier shall be solely
responsible for designating that a load of diesel volumes be injected with Red
Dye, and WRT shall have no liability with regard to whether a load is additized
with Red Dye. WRT shall not be responsible for any loss, damage or liability
that arises from Carrier injecting or failing to inject Red Dye into SPPR’s
volumes.

18.3 The cost for the Product Additive and Blending Services described in this
Article 18 are set forth on Schedule 4.2.

ARTICLE 19

SPECIAL ADDITIVE EQUIPMENT

19.1 To the extent SPPR requests special additive equipment, and subject to the
other provisions set forth herein and the availability of suitable space in a
Terminal Facility, WRT shall install and maintain at the Terminal Facilities, at
SPPR’s sole risk, cost and expense, such special additive equipment as may be
desirable for volumes to be delivered to SPPR’s account hereunder. The
engineering and installation of any fixture, equipment or appurtenance placed on
the Terminal Facilities in respect thereof shall be subject to WRT’s prior
approval. During the Term of this Agreement, WRT shall operate the special
additive equipment, and WRT shall be paid a fee for such operation to be
mutually agreed upon by the Parties prior to the installation of such equipment.
The location, installation, and maintenance of such special additive equipment
shall be as specified in writing by SPPR and agreed to by WRT. SPPR shall
reimburse WRT for the costs of installing and maintaining any special additive
equipment within ten days after receipt of an invoice from WRT for such costs.
Upon completion of the installation of the special additive equipment, the
special additive equipment shall become the property of WRT, free and clear of
any security interest or lien.

 

15



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

19.2 SPPR shall reimburse WRT for any and all necessary modifications to a
special additive system required by SPPR during the Term of this Agreement.

ARTICLE 20

ETHANOL & BIODIESEL BLENDING SERVICES

20.1 Where ethanol and/or biodiesel receiving, storage and blending facilities
are available at a Terminal Facility, and upon SPPR’s request, WRT shall
receive, store and blend ethanol into SPPR’s gasoline and biodiesel into SPPR’s
diesel, as applicable, at a Terminal Facility (“Blending Services”). WRT shall
provide and operate all equipment required for the Blending Services. The
equipment shall consist of truck and/or rail unloading racks, tanks, pumps,
motors, injectors, computer control, and any other ancillary equipment necessary
for the providing of the Blending Services.

20.2 SPPR shall be solely responsible for supplying inventories of ethanol and
biodiesel, at its own expense, including the scheduling and transporting of
ethanol and biodiesel into the Terminal Facilities, subject to mutually
agreeable notice and scheduling procedures specified by WRT. WRT shall receive
SPPR’s ethanol into fungible ethanol storage at the Terminal Facility. WRT shall
receive SPPR’s biodiesel into fungible biodiesel storage at the Terminal
Facility.

20.3 SPPR shall provide, in writing, to each Terminal Facility where the
applicable Blending Services are requested by SPPR, the desired blending ratio
of (a) ethanol to gasoline, for each grade of SPPR’s gasoline volumes and/or
(b) biodiesel to diesel, in each case prior to blending (the “Blending
Instructions”). WRT shall not change the blending ratios without the prior
written authorization of SPPR.

20.4 WRT shall maintain for a minimum of five (5) years written or electronic
records of the type and volume of oxygenate blended into SPPR’s gasoline.

20.5 WRT shall maintain an industry standard quality assurance oversight program
of the ethanol and biodiesel blending process. WRT shall provide SPPR with an
end-of-year report that, at a minimum, summarizes the volume of SPPR’s gasoline
and diesel received by WRT, the volume of oxygenate added to SPPR’s gasoline,
and total volume of blended gasoline and diesel.

20.6 WRT shall allow SPPR or its agents to monitor the oxygenate blending
operation by periodic audit, sampling, testing and/or records review to ensure
the overall volumes and type of oxygenate blended into gasoline is consistent
with the oxygenate claimed by SPPR as required by 40 CFR 80.101(d)(4)(ii)(B)(2).

20.7 WRT shall rely on the Blending Instructions and data provided by SPPR in
performing its obligations under this Agreement. SPPR agrees to be solely
responsible for all claims arising from WRT’s use of or reliance on the Blending
Instructions and data.

20.8 When performing the Blending Services as per SPPR’s Blending Instructions,
WRT shall not certify to SPPR that blended gasoline or diesel does or shall meet
any federal,

 

16



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

state or local regulatory specifications. SPPR agrees that it is receiving from
WRT the blended gasoline or diesel in an “AS IS, WHERE IS” condition without
warranties of any kind, including any warranties of merchantability or fitness
for a particular purpose, or its ability to meet any regulatory specifications.

20.9 The cost for the Product Additive and Blending Services described in this
Article 20 are set forth on Schedule 4.2.

ARTICLE 21

ACCOUNTING PROVISIONS AND DOCUMENTATION

21.1 WRT shall furnish SPPR with the following reports covering services
hereunder involving SPPR’s volumes:

(a) Within ten (10) Business Days following the end of the Month, a statement
showing, by Product: (i) SPPR’s monthly aggregate deliveries into the Terminal
Facilities; (ii) SPPR’s monthly receipts from the Terminal Facilities;
(iii) calculation of all of SPPR’s monthly storage and handling fees;
(iv) SPPR’s opening inventory for the preceding Month; (v) appropriate monthly
loss allowance adjustments (as applicable in accordance with Article 8); and
(vi) SPPR’s closing inventory for the preceding Month.

(b) A copy of any meter calibration report, to be available for inspection upon
reasonable request by SPPR at the Terminal Facilities following any calibration.

(c) Upon delivery from the Terminal Facilities and to the extent available, a
hard copy bill of lading to the Carrier for each truck, rail or barge delivery.
Upon reasonable request only, a hard copy bill of lading shall be provided to
SPPR’s accounting group. Upon each truck delivery from the Terminal Facilities,
bill of lading information shall be sent electronically through General Electric
Information Services Petroex System or other mutually agreeable system.

(d) Transfer documents for each in-tank transfer.

21.2 WRT shall be required to maintain the capabilities to support truck load
authorization technologies at each Terminal Facility. However, costs incurred by
WRT for periodic software updates, replacement of loading systems or software or
other upgrades made at the request of SPPR shall be recoverable from SPPR either
as a lump sum payment or through an increase in terminalling fees.
Notwithstanding the foregoing, if an update, replacement or upgrade is made
other than at SPPR’s request, WRT and SPPR shall mutually agree on a fee for
such update, replacement or upgrade.

 

17



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE 22

AUDIT AND CLAIMS PERIOD

22.1 Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term of this
Agreement and for a period of up to three years after termination of this
Agreement. Claims as to shortage in quantity or defects in quality shall be made
by written notice within thirty (30) days after the delivery in question or
shall be deemed to have been waived.

ARTICLE 23

LIMITATION ON LIABILITY

23.1 Notwithstanding anything to the contrary contained herein, neither Party
shall be liable or responsible to the other Party or such other Party’s
Affiliates for any consequential, incidental, or punitive damages, or for loss
of profits or revenues (collectively referred to as “Special Damages”) incurred
by such Party or its Affiliates that arise out of or relate to this Agreement,
regardless of whether any such claim arises under or results from contract,
tort, or strict liability; provided that the foregoing limitation is not
intended and shall not affect Special Damages imposed in favor of Persons that
are not Parties or Affiliates to the Parties. THE PARTIES AGREE THAT THE
RESTRICTIONS AND LIMITATIONS ON DAMAGES CONTAINED HEREIN DO NOT DEPRIVE THE
PARTIES OF MINIMUM ADEQUATE REMEDIES UNDER TEXAS UCC SECTION 2-719 OR OTHER
APPLICABLE LAW. In addition, WRT shall not be responsible for any loss, damage,
demurrage, or expense due to delay in loading or unloading of SPPR’s Product
except to the extent due to WRT’s gross negligence or willful misconduct.

ARTICLE 24

INDEMNITIES

24.1 Notwithstanding anything else contained in this Agreement, WRT shall
release, defend, protect, indemnify, and hold harmless SPPR from and against any
and all demands, claims (including third-party claims), losses, costs, suits, or
causes of action (including, but not limited to, any judgments, losses,
liabilities, fines, penalties, expenses, interest, reasonable legal fees, costs
of suit, and damages, whether in law or equity and whether in contract, tort, or
otherwise) (collectively “Losses”) for or relating to (a) personal or bodily
injury to, or death of the employees of SPPR and, as applicable, its Carriers,
customers, representatives, and agents, (b) loss of or damage to any property,
Products, material, and/or equipment belonging to SPPR and, as applicable, its
Carriers, customers, representatives, and agents, and each of their respective
Affiliates, contractors, and subcontractors (except for Product loss which is
provided for in Article 8), and (c) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for
Product loss which is provided for in Article 8), and/or personal or bodily
injury to, or death of any other person or persons; and with respect to clauses
(a) through (c) above, to the extent caused by or resulting in whole or in part
from the acts and omissions of WRT (or as applicable, its carriers, customers
(other than SPPR),

 

18



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

representatives and agents, or their respective employees) in connection with
the ownership or operation of the Terminal Facilities and the services provided
hereunder, and; PROVIDED THAT WRT SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD
HARMLESS SPPR FROM AND AGAINST ANY LOSSES TO THE EXTENT THEY RESULT FROM THE
BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SPPR.

24.2 Notwithstanding anything else contained in this Agreement, SPPR shall
release, defend, protect, indemnify, and hold harmless WRT and its Affiliates,
and each of their respective officers, directors, shareholders, agents,
employees, successors-in-interest, and assignees from and against any and all
Losses for or relating to (a) personal or bodily injury to, or death of the
employees of WRT and, as applicable, its carriers, customers, representatives,
and agents; (b) loss of or damage to any property, products, material, and/or
equipment belonging to WRT and, as applicable, its carriers, customers,
representatives, and agents, and each of their respective Affiliates,
contractors, and subcontractors (except for Product loss which is provided for
in Article 8); (c) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for Product loss which is
provided for in Article 8), and/or personal or bodily injury to, or death of any
other person or persons; and with respect to clauses (a) through (c) above, to
the extent caused by or resulting in whole or in part from the acts and
omissions of SPPR (or as applicable, its Carriers, customers, representatives,
and agents, or their respective employees) in connection with SPPR’s and its
customers’ use of the Terminal Facilities and the services provided hereunder
and SPPR’s volumes stored hereunder,; PROVIDED THAT SPPR SHALL NOT BE OBLIGATED
TO INDEMNIFY OR HOLD HARMLESS WRT FROM AND AGAINST ANY LOSSES TO THE EXTENT THEY
RESULT FROM (A) THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF WRT (B) A BREACH BY WRT OF ITS OBLIGATIONS UNDER SECTION 30.3 (THE SOLE
REMEDY FOR SUCH BREACH BEING SET FORTH IN SECTION 30.4).

ARTICLE 25

INSURANCE

25.1 At all times during the Term of this Agreement and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” basis, SPPR and/or its Carrier (if applicable) shall maintain at
their expense the insurance in the amounts as may be specified in writing by WRT
to SPPR. SPPR shall require that its Carriers provide such insurance, and SPPR
shall be liable to WRT for their failure to do so. Such insurance shall provide
coverage to WRT and such policies, other than worker’s compensation insurance,
shall include WRT as an additional insured. Each policy shall provide that it is
primary to and not contributory with any other insurance, including any
self-insured retention, maintained by WRT (which shall be excess) and each
policy shall provide the full coverage required by this Agreement. All such
insurance shall be written with carriers and underwriters acceptable to WRT, and
eligible to do business in the states where the Terminal Facilities are located
and having and maintaining an A.M. Best financial strength rating of no less
than “A-” and financial size rating no less than “VII”; provided that SPPR
and/or the Carrier may procure worker’s compensation insurance from the state
fund of the state where the Terminal Facilities are located.

 

19



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

25.2 All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against WRT, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.

25.3 Upon execution of this Agreement and prior to the operation of any
equipment by SPPR, Carrier or its authorized drivers at the Terminal Facilities,
SPPR and/or Carrier will furnish to WRT, and at least annually thereafter (or at
any other times upon request by WRT) during the Term of this Agreement (and for
any coverage maintained on a “claims-made” basis, for two (2) years after the
termination of this Agreement), insurance certificates and/or certified copies
of the original policies to evidence the insurance required herein, including on
behalf of Carrier’s contractors providing authorized vehicles or authorized
drivers. Such certificates shall be in the form of the “Accord” Certificate of
Insurance, and reflect that they are for the benefit of WRT and shall provide
that there will be no material change in or cancellation of the policies unless
WRT is given at least thirty (30) days prior written notice. Certificates
providing evidence of renewal of coverage shall be furnished to WRT prior to
policy expiration.

25.4 SPPR and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.

ARTICLE 26

GOVERNMENT REGULATIONS

26.1 Product Certification. Each Party certifies that none of the Products
covered by this Agreement were derived from crude petroleum, petrochemical, or
gas which was produced or withdrawn from storage in violation of any federal,
state or other governmental law, nor in violation of any rule, regulation or
promulgated by any governmental agency having jurisdiction with respect thereto.

26.2 Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with all Applicable Law which directly or indirectly
affects the Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of each Terminal Facility. Each Party shall be
responsible for compliance with all Applicable Laws associated with such Party’s
respective performance hereunder and the operation of such Party’s facilities.
In the event any action or obligation imposed upon a Party under this Agreement
shall at any time be in conflict with any requirement of Applicable Law, then
this Agreement shall immediately be modified to conform the action or obligation
so adversely affected to the requirements of the Applicable Law, and all other
provisions of this Agreement shall remain effective.

26.3 New Or Changed Applicable Law: If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, either
Party, acting in good faith, shall have the option to

 

20



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

request renegotiation of the relevant provisions of this Agreement with respect
to future performance. The Parties shall then meet to negotiate in good faith
amendments to this Agreement that will conform to the new Applicable Law while
preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.

ARTICLE 27

SUSPENSION OF REFINERY OPERATIONS

27.1 In the event that SPPR decides to permanently or indefinitely suspend, in
full or in part, refining operations at SPPR’s Refinery for a period that shall
continue for at least twelve (12) consecutive Months, SPPR may provide written
notice to WRT of SPPR’s intent to terminate or proportionately reduce, as
applicable, that part of this Agreement relating to the affected Terminal
Facilities or other facilities at the end of such twelve (12)-Month period (the
“Suspension Notice”). Such Suspension Notice shall be effective upon the
expiration of the twelve (12)-Month period following the date such notice is
sent, provided that as of the date of such expiration, the suspension of
operations described in the Suspension Notice has actually occurred (the “Notice
Period”). If, however, (a) upon the expiration of the Notice Period, the
suspension of operations described in the Suspension Notice has not actually
occurred or (b) SPPR provides notice to WRT, more than two Months prior to the
expiration of the Notice Period, of its intent to resume operations at the
Refinery or portion thereof, then the Suspension Notice shall be deemed revoked
and the applicable portion of this Agreement shall continue in full force and
effect as if such Suspension Notice had never been delivered.

27.2 During the Notice Period:

(a) WRT may provide terminalling and/or storage services utilizing the affected
Terminal Facilities pursuant to one or more third-party agreements without the
consent of SPPR; and

(b) SPPR’s Minimum Commitments shall be reduced to the extent of third-party
usage of such capacity provided that SPPR shall still have access on a priority
basis to the extent there is available capacity.

27.3 Upon the expiration of the Notice Period, then SPPR’s Minimum Commitments
shall be adjusted to the Adjusted Minimum Commitments for the remaining
unaffected Terminal Facilities, by deducting the applicable Stipulated
Commitments for the Terminal Facility so removed from this Agreement.

ARTICLE 28

RIGHT TO ENTER INTO NEW AGREEMENT; CAPACITY EXPANSION

28.1 In the event that the Initial Term or the first Extension Period of this
Agreement expires and SPPR desires to extend this Agreement pursuant to
Section 3.1 but WRT does not agree to extend this Agreement, SPPR shall have the
right to require WRT to enter into a new Terminalling, Transportation and
Storage Services agreement with SPPR that (y) is consistent

 

21



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

with the terms and objectives set forth in this Agreement and (z) has commercial
terms that are, in the aggregate, substantially similar to fair market value
terms as would be agreed by similarly-situated parties negotiating at arm’s
length; provided, however; that the term of any such new transportation services
agreement shall not extend beyond the aggregate of any unexercised Extension
Periods at the time of such expiration.

28.2 In the event that WRT proposes to enter into a Terminalling, Transportation
and Storage Services agreement with a third-party upon the expiration of this
Agreement described in Section 28.1, WRT shall give SPPR thirty (30) days’ prior
written notice of any proposed new Terminalling, Transportation and Storage
Services agreement with a third-party, including (x) details of all of the
material terms and conditions thereof and (y) a thirty (30)-day period
(beginning upon SPPR’s receipt of such written notice) (the “First Offer
Period”) in which SPPR may make a good faith offer to enter into a new
Terminalling, Transportation and Storage Services agreement with WRT (the “Right
of First Refusal”). If SPPR makes an offer on terms no less favorable to WRT
than the third-party offer with respect to such Terminalling, Transportation and
Storage Services agreement during the First Offer Period, then WRT shall be
obligated to enter into a Terminalling, Transportation and Storage Services
agreement with SPPR on the terms set forth in the notice. If SPPR does not
exercise its Right of First Refusal in the manner set forth above, WRT may, for
the next thirty (30) days, proceed with the negotiation of the third-party
Terminalling, Transportation and Storage Services agreement. If WRT and the
third-party with which it is negotiating reach and sign a definitive agreement
as to all material terms of a third-party Terminalling, Transportation and
Storage Services Agreement (the “Definitive Agreement”), WRT shall immediately
give SPPR a full copy of the Definitive Agreement including all schedules and
exhibits. SPPR shall have thirty (30) days from the date of such notice (the
“Second Offer Period”) to enter into an agreement with WRT on the same terms and
conditions contained in the Definitive Agreement.

28.3 If, during the Term, WRT proposes the construction or acquisition of any
new Terminal Facility or related facility that connects to any Terminal
Facility, any expansion or enhancement of capacity on any existing Terminal
Facility or any construction of new or the expansion of existing storage
capacity associated with the Terminal Facility, then:

(a) WRT shall give prior written notice of such proposal to SPPR; and

(b) SPPR will have a right of first refusal to reserve some portion or all of
the additional throughput capacity or storage capacity on commercial terms that
are equal or more favorable to WRT than any commercial terms offered to WRT by a
third-party.

ARTICLE 29

FORCE MAJEURE

29.1 As soon as possible upon the occurrence of a Force Majeure event, WRT shall
provide SPPR with written notice of the event identifying the affected Terminal
Facilities (a “Force Majeure Notice”). WRT shall also identify in such Force
Majeure Notice the approximate length of time that WRT reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). If
WRT advises in any Force Majeure Notice that it

 

22



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive Months, then, subject to Article 31 below,
at any time after WRT delivers such Force Majeure Notice, either Party may
terminate that portion of this Agreement relating to the affected Terminal
Facility, but only upon delivery to the other Party of a notice (a “Termination
Notice”) at least twelve (12) Months prior to the effectiveness of such
termination; provided, however; that such Termination Notice shall be deemed
cancelled and of no effect if the Force Majeure Period ends prior to the
expiration of such twelve (12)-Month period.

29.2 If, during the pendency of a Force Majeure event, WRT is unable to meet the
Minimum Commitments set forth in this Agreement, then affected commitments
hereunder shall be proportionately reduced.

29.3 If this Agreement is terminated as to a Terminal Facility or facility under
this Article 29, then SPPR’s Minimum Commitments shall be adjusted to the
Adjusted Minimum Commitments, by deducting the applicable Stipulated Commitments
for the Terminal Facility so removed from this Agreement.

29.4 For the avoidance of doubt, neither Party may exercise its right under this
Article 29 to terminate this Agreement as a result of a Force Majeure with
respect to any Terminal Facility that has been unaffected by, or has been
restored to working order since, the applicable Force Majeure, including
pursuant to a Restoration under Article 30.

ARTICLE 30

CAPABILITIES OF FACILITIES

30.1 Interruptions of Service. WRT shall use reasonable commercial efforts to
minimize the interruption of service at each Terminal Facility and any portion
thereof. WRT shall promptly inform SPPR operational personnel of any anticipated
partial or complete interruption of service at any Terminal Facility, including
relevant information about the nature, extent, cause and expected duration of
the interruption and the actions WRT is taking to resume full operations,
provided that WRT shall not have any liability for any failure to notify, or
delay in notifying, SPPR of any such matters except to the extent SPPR has been
materially prejudiced or damaged by such failure or delay.

30.2 Maintenance and Repair Standards. Subject to Force Majeure and
interruptions for routine repair and maintenance, consistent with customary
terminal industry standards, WRT shall maintain each Terminal Facility in a
condition and with a capacity sufficient to throughput a volume of SPPR’s
Products at least equal to the respective Minimum Commitments for such Terminal
Facility. WRT’s obligations may be temporarily suspended during the occurrence
of, and for the entire duration of, a Force Majeure or other interruption of
service that prevents WRT from terminalling the Minimum Commitments hereunder.
To the extent WRT is prevented from terminalling volumes equal to the full
Minimum Commitments for reasons of Force Majeure or other interruption of
service, then SPPR’s obligation to throughput the Minimum Commitments and pay
any Shortfall Payment shall be reduced proportionately. At such time as WRT is
capable of terminalling volumes equal to the Minimum Commitments, SPPR’s
obligation to store or throughput the Minimum Commitments shall be restored. If,
for any reason, the throughput or

 

23



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

storage capacity of any Terminal Facility should fall below that required by
SPPR for that Terminal Facility, then within a reasonable period of time after
the commencement of such reduction, WRT shall make repairs to the Terminal
Facility to restore the Terminal Facility to the storage and throughput capacity
required by SPPR (“Restoration”). Except as provided below in Section 30.3 and
30.4, all of such Restoration shall be at WRT’s cost and expense, unless the
damage creating the need for such repairs was caused by the negligence or
willful misconduct of SPPR, its Carriers, agents, representatives or customers
or any of their respective employees.

30.3 Capacity Resolution. In the event of the failure of WRT to maintain any
Terminal Facility in a condition and with a capacity sufficient to throughput a
volume of SPPR’s Products as required by SPPR, then either Party shall have the
right to call a meeting between executives of both Parties by providing at least
two (2) Business Days’ advance written notice. Any such meeting shall be held at
a mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (hereinafter defined). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity on the affected Terminal Facility which will, among
other things, specify steps to be taken by WRT to fully accomplish Restoration
and the deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary terminal industry standards and shall take into
consideration WRT’s economic considerations relating to costs of the repairs and
SPPR’s requirements concerning its refining and marketing operations. WRT shall
use commercially reasonable efforts to continue to provide storage and
throughput of SPPR’s Products at the affected Terminal Facility, to the extent
the Terminal Facility has capability of doing so, during the period before
Restoration is completed. In the event that SPPR’s economic considerations
justify incurring additional costs to restore the Terminal Facility in a more
expedited manner than the time schedule determined in accordance with the
preceding sentence, SPPR may require WRT to expedite the Restoration to the
extent reasonably possible, subject to SPPR’s payment, in advance, of the
estimated incremental costs to be incurred as a result of the expedited time
schedule. Upon completion, SPPR shall pay the difference between the actual
portion of Restoration costs to be paid by SPPR pursuant to this Section 30.3
and the estimated amount paid under the preceding sentence within thirty
(30) days after receipt of WRT’s invoice therefor, or, if appropriate, WRT shall
pay SPPR the excess of the estimate paid by SPPR over WRT’s actual costs as
previously described within thirty (30) days after completion of the
Restoration.

30.4 SPPR’s Right To Cure. If WRT either (a) refuses or fails to meet with SPPR
within the period set forth in Section 30.3, (b) fails to agree to perform a
Capacity Resolution in accordance with the standards set forth in Section 30.3,
or (c) fails to perform its obligations in compliance with the terms of a
Capacity Resolution, SPPR may, as its sole remedy for any breach by WRT of any
of its obligations under Section 30.3, require WRT to complete a Restoration of
the affected Terminal Facility, subject to and to the extent permitted under the
terms, conditions and/or restrictions of applicable leases, permits and/or
Applicable Law. Any such Restoration required under this Section 30.4 shall be
completed by WRT at SPPR’s cost.

 

24



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

WRT shall use commercially reasonable efforts to continue to provide storage and
throughput of SPPR’s Products at the affected Terminal Facility, during the
period while such Restoration is being completed. Any work performed by WRT
pursuant to this Section 30.4 shall be performed and completed in a good and
workmanlike manner consistent with applicable industry standards and in
accordance with all Applicable Laws, rules and/or regulations. Additionally,
SPPR may exercise any remedies available to it under this Agreement (other than
termination), including the right to immediately seek temporary and permanent
injunctive relief for specific performance by WRT of the applicable provisions
of this Agreement, including, without limitation, the obligation to make
Restorations as described herein.

30.5 Commingled Storage. All storage and throughput of SPPR’s volumes shall be
on a fungible commingled basis, and WRT may commingle such volumes with products
of like grade and kind. All tank heels shall be allocated among all storage
users on a pro rata basis. WRT shall have the right to enter into arrangements
with third parties to throughput and store volumes at each Terminal Facility,
provided however, that WRT shall not enter into any third-party arrangements
that would restrict or limit the ability of SPPR to throughput or store the
Minimum Product Throughput Commitment or Minimum Product Storage Commitment at
each Terminal Facility each Month without proration or allocation, on reasonable
schedules consistent with SPPR’s requirements, and to receive the services
provided herein.

30.6 Dedicated Storage. In the event that the Parties determine to use dedicated
storage tanks during the Term of this Agreement, such storage tanks and
capacities shall be dedicated and used exclusively for the storage and
throughput of SPPR’s Product. For those dedicated tanks, SPPR shall be
responsible for providing all tank heels required for operation of such tanks.

ARTICLE 31

TERMINATION

31.1 Termination for Default. A Party shall be in default under this Agreement
if:

(a) the Party materially breaches any provision of this Agreement and such
breach is not cured within twenty (20) Business Days after notice thereof (which
notice shall describe such breach in reasonable detail) is received by such
Party; or

(b) the Party (i) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it which is not withdrawn or dismissed
within thirty (30) days, (ii) makes an assignment or any general arrangement for
the benefit of creditors, (iii) otherwise becomes bankrupt or insolvent (however
evidenced) or (iv) has a liquidator, administrator, receiver, trustee,
conservator or similar official appointed with respect to it or any substantial
portion of its property or assets which is not withdrawn or dismissed within
thirty (30) days.

(c) If any of the Parties is in default as described above, then the
non-defaulting Party may: (i) terminate this Agreement upon notice to the
defaulting Parties; (ii) withhold any payments due to the defaulting Parties
under this Agreement; and/or (iii) pursue any other remedy at law or in equity.

 

25



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

31.2 SPPR shall, upon expiration or termination of this Agreement, promptly
remove all of its Products including any downgraded and interface Product from
the Terminal Facilities within thirty (30) days of such termination or
expiration to the extent such removal is possible within this time frame. In the
event all of the Product is not removed within such thirty (30) day period, SPPR
shall be assessed storage fees to all products held in storage more than thirty
(30) days beyond the termination or expiration of this Agreement until such time
SPPR’s entire Product is removed from the Terminal Facilities.

31.3 SPPR shall, upon expiration or termination of this Agreement, promptly
remove any and all of its owned equipment not purchased by WRT pursuant to
Article 19 above, and restore the Terminal Facilities to their condition prior
to the installation of such equipment.

ARTICLE 32

ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

32.1 SPPR shall not assign any of its rights or obligations hereunder without
WRT’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however; that SPPR may assign this Agreement,
without WRT’s consent, (a) to an Affiliate of SPPR; provided such assignment
shall not relieve SPPR of its obligations under this Agreement and (b) in
connection with a sale by SPPR of the Refinery so long as the transferee:
(i) agrees to assume all of SPPR’s obligations under this Agreement; and (ii) is
financially and operationally capable of fulfilling the terms of this Agreement,
which determination shall be made by WRT in its reasonable judgment.

32.2 WRT shall not assign any of its rights or obligations under this Agreement
without SPPR’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) WRT may assign
this Agreement, without SPPR’s consent, (i) to an Affiliate of WRT; provided
such assignment shall not relieve WRT of its obligations under this Agreement
and (ii) in connection with a sale by WRT of one or more of its Terminal
Facilities so long as the transferee: (A) agrees to assume all of WRT’s
obligations under this Agreement with respect to the associated Terminal
Facility; (B) is financially and operationally capable of fulfilling the terms
of this Agreement, which determination shall be made by SPPR in its reasonable
judgment; and (C) is not a competitor of SPPR; and (iii) WRT shall be permitted
to make a collateral assignment of this Agreement solely to secure working
capital financing for WRT.

32.3 If either SPPR or WRT assigns its rights or obligations under this
Agreement relating to a specific Terminal Facility (other than an assignment to
an Affiliate), then:

(a) the Minimum Commitments with respect to such Terminal Facility shall be
converted to the Adjusted Minimum Commitments, excluding such transferred
Terminal Facility; and,

 

26



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(b) both SPPR’s and WRT’s obligations shall continue with respect to the
remaining Terminal Facilities.

32.4 Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

32.5 SPPR’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided however, that in the case of a
Partnership Change of Control, SPPR shall have the unilateral option,
exercisable within thirty (30) days after receipt of notice from WRT of such
Partnership Change of Control, to extend the Term of this Agreement for a period
not to exceed the remaining term of the Agreement as of such Partnership Change
of Control, taking in account any remaining Extension Periods, as long as such
extension does not impact the Partnership’s classification as a partnership for
tax purposes.

ARTICLE 33

NOTICE

33.1 All notices, requests, demands, and other communications hereunder will be
in writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or United Parcel Service
one (1) Business Day after deposit therewith prepaid; or (d) if by e-mail, one
Business Day after delivery with receipt confirmed. All notices will be
addressed to the Parties at the respective addresses as follows (or to such
other address or to such other person as either Party will have last designated
by notice to the other Party):

If to SPPR, to:

Attn: President and Chief Operating Officer

St. Paul Park Refining Co. LLC

c/o Western Refining, Inc.

1250 W. Washington Street, Suite 300

Tempe, Arizona 85281

Facsimile: 602-797-2650

 

27



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

With a copy to:

Attn: Office of the General Counsel

Western Refining, Inc.

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Facsimile: 602-797-2650

If to WRT, to:

Attn: Senior Vice President – Operations

Western Refining Terminals, LLC

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Facsimile: 602-683-5737

With a copy to:

Attn: Office of the General Counsel

Western Refining Terminals, LLC

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Facsimile: 602-797-2650

ARTICLE 34

CONFIDENTIAL INFORMATION

34.1 The Parties understand and agree that the terms and conditions of this
Agreement, all documents referred to herein and all communications between the
Parties regarding this Agreement and the services hereunder (collectively, the
“Confidential Information”) are confidential, shall only be used in connection
with this Agreement and shall not, without the other Party’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, be disclosed by a Party to a third-party at any time other than to:
(a) a Party’s parent, Affiliate or subsidiary entities, and their respective
officers, directors, employees, accountants, attorneys or consultants; (b) as
may be necessary to enforce their respective rights under this Agreement; (c) to
the extent necessary or required by Laws, legal process, order of court or other
judicial body, or pursuant to any government agency, regulatory body or security
exchange; or (d) to a purchaser or potential purchaser of all or substantially
all of a Party’s assets or interests or to a potential purchaser of the assets
or interest in any Terminal Facility or facility which is under a written
obligation of confidentiality to the Party disclosing such information and which
agrees to be bound by the non-disclosure provisions herein. Notwithstanding
anything herein to the contrary, the Parties may disclose the existence of and
general terms regarding the Agreement to third parties, though not specific
terms such as pricing, without the need for such consent. Confidential
Information shall not include information which is or becomes available to the
general public without fault of the receiving Party, was in the

 

28



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

possession of the receiving Party on a non-confidential basis prior to receipt
from the disclosing Party, is obtained by the receiving Party without
confidentiality obligations, or is independently developed by the receiving
Party without reference to or use of the disclosing Party’s Confidential
Information. The obligations in this Article 34 shall survive the termination of
this Agreement for a period of two (2) years.

ARTICLE 35

MISCELLANEOUS

35.1 Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a duly authorized individual on behalf of the Party against which the
waiver is sought to be enforced. No waiver of any term or condition or of any
breach of this Agreement will be deemed or will constitute a waiver of any other
term or condition or of any later breach (whether or not similar), nor will such
waiver constitute a continuing waiver unless otherwise expressly provided.

35.2 Entire Agreement. This Agreement, together with the Schedules, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith.

35.3 Governing Law; Jurisdiction. This Agreement shall be governed by the laws
of the State of Texas without giving effect to its conflict of laws principles.
In the event any dispute between the Parties is not resolved by arbitration as
set forth herein, each Party hereby irrevocably submits to the exclusive
jurisdiction of any federal court of competent jurisdiction situated in the
United States District Court for the Southern District of Texas sitting in
Houston, Texas, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Harris County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement brought in such Courts, irrevocably waive any claim that any such
action, suit or proceeding brought in any such Court has been brought in an
inconvenient forum and further irrevocably waive the right to object, with
respect to such claim, action, suit or proceeding brought in any such Court,
that such Court does not have jurisdiction over such Party. The Parties hereby
irrevocably consent to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of Texas. Nothing
contained herein shall affect the right to serve process in any manner permitted
by law.

35.4 Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

 

29



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

35.5 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

35.6 No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.

35.7 ARBITRATION. THE PARTIES AGREE THAT TO THE EXTENT ANY DISPUTE DOES NOT
INVOLVE DISPUTED AMOUNTS IN EXCESS OF $1,000,000, ANY SUCH DISPUTE RELATING TO
OR ARISING OUT OF THIS AGREEMENT SHALL BE DECIDED BY CONFIDENTIAL, BINDING
NEUTRAL ARBITRATION AS PROVIDED BY TEXAS LAW TO BE CONDUCTED IN ACCORDANCE WITH
THE JAMS STREAMLINED ARBITRATION RULES AND PROCEDURES BY A SINGLE NEUTRAL
ARBITRATOR. THE PARTIES ARE GIVING UP ANY RIGHTS EACH MIGHT POSSESS TO DISCOVERY
AND APPEAL OF SUCH DISPUTES AND TO HAVE SUCH DISPUTES LITIGATED IN A COURT OR BY
JURY TRIAL. THE AGREEMENT TO THIS PROVISION IS VOLUNTARY. Unless the Parties
agree otherwise, the place of any arbitration shall be Harris County, Texas. The
arbitrators shall issue a reasoned written decision and award which shall not
include any damages which are prohibited hereunder. The obligations of the
Parties under this Section shall survive the expiration or termination of this
Agreement. In the event that any dispute involves amounts in excess of
$1,000,000, the Parties may litigate the dispute in accordance with the
remaining provisions of this Agreement.

35.8 WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

35.9 Schedules. Each of the Schedules attached hereto and referred to herein is
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.

35.10 Survival. All obligations of the Parties that shall have accrued under
this Agreement prior to the expiration or termination hereof shall survive such
expiration or termination to the extent the same remain unsatisfied as of the
expiration or termination of this Agreement. The Parties further expressly agree
that all provisions of this Agreement which contemplate performance after the
expiration or earlier termination hereof shall survive such expiration or
earlier termination of this Agreement.

 

30



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

35.11 Guarantee. Simultaneously with the execution of this Agreement, Northern
Tier Energy LP (“NTI”) has executed and delivered to WRT a guarantee of SPPR’s
payment obligations under this Agreement. In the event that WNR is not
prohibited or restricted from guaranteeing the payment obligations of SPPR under
this Agreement pursuant to the WNR Credit Facility, SPPR shall use its
reasonable efforts to cause WNR to deliver a guarantee of SPPR’s payment
obligations under this Agreement in a form comparable to the guarantee provided
by NTI in connection with the execution of this Agreement.

[Remainder of this page intentionally left blank.]

 

31



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

ST. PAUL PARK REFINING CO. LLC By:  

/s/ David L. Lamp

Name:   David L. Lamp Title:   President and Chief Operating Officer

WESTERN REFINING TERMINALS, LLC By:  

/s/ Matthew L. Yoder

Name:   Matthew L. Yoder Title:   Senior Vice President – WNRL

 

[SIGNATURE PAGE – ST. PAUL PARK TERMINALLING AGREEMENT]



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 4.1

Minimum Product Commitments

 

A. Minimum Product Storage Commitment

 

Tank Type

   Minimum Product
Storage
Commitment
(barrels)  

Cottage Grove, MN

  

Crude Oil Tankage

     864,668   

St. Paul Park, MN

  

Refined Product Tankage

     2,314,322   

Asphalt Tankage

     756,009   

Bullets & spheres

     36,163   

The shell capacity for each Tank Type set forth above is the applicable Minimum
Product Storage Commitment for each Tank Type.

 

B. Minimum Product Additive and Blending Commitment

 

Terminal

   Minimum
Additive
Injection
Commitment
(Loading Rack)
(barrels/month)      Minimum
Additive
Injection
Commitment
(Non-Rack)
(barrels/month)      Minimum
Ethanol and
Biodiesel
Blending
Commitment  

St. Paul Park, MN

     949,000         107,000         885,000   

 

C. Minimum Product Throughput Commitment

 

Description

   Minimum Product Throughput
Commitment
(barrels/month)  

Pipeline Inbound/Outbound

     3,236,000   

Rail Inbound/Outbound

     137,000   

Truck Inbound/Outbound

     1,484,000   

Barge Inbound/Outbound

     43,000   

 



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 4.2

Minimum Product Fees

 

A. Minimum Product Storage Reservation Fee

 

Terminal/Tank Type

   Minimum Product
Storage Capacity
(barrels)      Monthly Rate
($/barrel)  

Cottage Grove, MN

     

Crude Oil Tankage

     864,668       $ ***   

St. Paul Park, MN

     

Refined Products Tankage

     2,314,322       $ ***   

Asphalt Tankage

     756,009       $ ***   

Bullets & spheres

     36,163       $ ***   

 

B. Minimum Product Additive and Blending Fee

 

Description of Services

   Rate
($/barrel)  

Additive injection fee (loading racks)

   $ ***   

Additive injection fee (non-rack)

   $ ***   

Ethanol and biodiesel blending

   $ ***   

 

C. Minimum Product Throughput Fee

 

Description

   Rate
($/barrel)  

Pipeline Inbound/Outbound

   $ ***   

Rail Inbound/Outbound

   $ ***   

Truck Inbound/Outbound

   $ ***   

Barge Inbound/Outbound

   $ ***   

 



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE

TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE

APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 28.3

Stipulated Commitments

 

A. Stipulated Product Storage Commitment

 

Terminal/Tank Type

   Stipulated Product
Storage
Commitment
(barrels/month)  

Cottage Grove, MN

  

Crude Oil Tankage

     864,668   

St. Paul Park, MN

  

Refined Product Tankage

     2,314,322   

Asphalt Tankage

     756,009   

Bullets & spheres

     36,163   

 

B. Stipulated Product Throughput Commitment

 

Terminal

   Pipeline In/Out
(barrels/month)      Rail In/Out
(barrels/month)      Truck
In/Out
(barrels/month)      Barge In/Out
(barrels/month  

St. Paul Park, MN

     3,236,000         137,000         1,484,000         43,000   

 

C. Stipulated Product Additive and Blending Commitment

 

Terminal

   Stipulated
Additive
Injection
Commitment
(Loading Rack)
(barrels/month)      Stipulated
Additive
Injection
Commitment
(Non-Rack)
(barrels/month)      Stipulated
Ethanol and
Biodiesel
Blending
Commitment  

St. Paul Park, MN

     949,000         107,000         885,000   

 